DETAILED ACTION
Status of Claims
Claims 1 – 21 are pending.
Claims 1 and 11 are independent.
Claims 1 – 21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 21 are allowed.

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Lakshmi (US Patent Application Publication No. 2013/0024864) is cited to teach a methods for minimizing resources for handling time-outs of read requests to a work queue in a work queue memory. In particularly, Lakshmi teaches a time-out timer value increments based on a multiple of the system tick counter (system clock). 
Julicher et al. (US Patent Application Publication No. 2015/0219474) is cited to teach a digital period divider generating an output signal that is proportional to an angle defined 
Lovelace (US Patent No. 9,318,182) is cited to teach a method to dynamically adjustment a timing of commands to access a dynamic random access memory (DRAM). In an embodiment, a memory controller monitors an error rate of the DRAM and, based on such monitoring, identifies that the error rate is within a predetermined range. In response to the error rate being within the predetermined range, one or more signals are generated to dynamically modify a command timing setting.
However, the art above, neither individually nor in combination, teaches all of the limitations of the independent claims, in particularly, “… a plurality of timers each configured to be assigned a read identification to measure a time-out period corresponding to the read identification, wherein each of the plurality of timers operates in synchronization with the counter output signal to generate a time-out signal based on a second cycle time different from the first cycle time.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        3/27/2021